Exhibit 10.1

 
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
   
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
-
x
 
 
HANOVER HOLDINGS I, LLC,
Plaintiff,
v.
INTELLICELL BIOSCIENCES, INC.,
 
Defendant.
:
:
:
:
:
:
:
:
:
:
:
 
 
Index  No. 651709/2013
 
 
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
-
x
 



STIPULATION OF SETTLEMENT
 
Plaintiff, Hanover Holdings I, LLC (“Hanover”), on the one hand, and Defendant,
Intellicell Biosciences, Inc. (“Intellicell”), on the other hand, stipulate to
the entry of the Proposed Order attached hereto as Exhibit A (the “Proposed
Order”), and further stipulate and agree as follows:
 
1. Intellicell is a corporation incorporated under the laws of the State of
Nevada, with its principal place of business located at 460 Park Avenue, 17th
Floor, New York, New York 10022.  Intellicell hereby acknowledges receipt of the
Complaint filed by Hanover on May 10, 2013, and agrees to waive any requirement
that Hanover formally serve Intellicell with process.  Intellicell accepts
service of process as of the date of this Settlement Agreement.
 
2. Hanover and Intellicell request that the Court enter an Order substantially
in the form of the Proposed Order.
 
3. Hanover owns bona fide claims in the total aggregate amount of $706,765.38
against Intellicell for non-payment of past-due debt for services rendered to
Intellicell (collectively, the “Claim”), which Hanover purchased from the
following creditors of Intellicell: JKT Construction Inc. d/b/a Corcon;
Sichenzia Ross Friedman Ference LLP; AGR Enterprises, Inc.; Carrolton Partners
LLC; Mendel Bluming; and Gerner Kronick & Valcarcel Architects PC (the “Original
Creditors”), for a total aggregate purchase price of $634,765.38, pursuant to
Receivable Purchase Agreements, dated as of May 10, 2013, between Hanover and
each of the Original Creditors (the “Receivable Purchase Agreements”), in which
each of the Original Creditors sold, transferred, and assigned to Hanover all
right, title and interest of such Original Creditors with respect to the Claim,
including, without limitation, the right to bring the above-captioned action
against Intellicell with respect to the Claim (the “Action”).  The purchase
price for the Claim is payable to the Original Creditors in the manner set forth
in the Receivable Purchase Agreements.  Each of the Original Creditors issued
invoices to Intellicell for services rendered, payable upon receipt.  Such
invoices have not been paid by Intellicell and are past due in their entirety.
 
4. Intellicell has not paid, and will not be able to pay in the near term, any
amounts due on the Claim.  As a result, on May 10, 2013, Hanover commenced the
Action, which Action the parties now seek to settle by this Stipulation of
Settlement (the “Settlement Agreement”).
 
5. Intellicell desires to issue shares of Intellicell’s common stock (the
“Common Stock”) in exchange for the release of the Claim and dismissal of the
Action in its entirety.  Hanover is willing to accept such shares of Common
Stock in accordance with the terms of this Settlement Agreement, provided that
(i) the proposed exchange (including the issuance of the Common Stock pursuant
to this Settlement Agreement) is exempt from the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”), under Section
3(a)(10) of the Securities Act, which requires a finding from the Court that the
terms and conditions of the proposed exchange are procedurally and substantively
fair to Hanover prior to the issuance of the Common Stock pursuant to this
Settlement Agreement, and (ii) through such exemption under Section 3(a)(10) of
the Securities Act, Intellicell shall be permitted to issue shares of Common
Stock to Hanover in exchange for the release of the Claim and dismissal of the
Action without registration under the Securities Act, and Hanover shall be
permitted to immediately publicly resell such shares of Common Stock into the
market without restriction.  Section 3(a)(10) of the Securities Act provides in
its entirety as follows:
 
Section 3 -- Classes of Securities under this Title
 
 
(a)
Exempted securities. Except as hereinafter expressly provided, the provisions of
this title shall not apply to any of the following classes of securities:...

 
 
 
1

--------------------------------------------------------------------------------

 

 
 
10.
Except with respect to a security exchanged in a case under title 11 of the
United States Code, any security which is issued in exchange for one or more
bona fide outstanding securities, claims or property interests, or partly in
such exchange and partly for cash, where the terms and conditions of such
issuance and exchange are approved, after a hearing upon the fairness of such
terms and conditions at which all persons to whom it is proposed to issue
securities in such exchange shall have the right to appear, by any court, or by
any official or agency of the United States, or by any State or Territorial
banking or insurance commission or other governmental authority expressly
authorized by law to grant such approval;

 
(Emphasis added.)
 
6. Hanover is the only party to whom the shares of Common Stock will be issued
pursuant to this Settlement Agreement, and is therefore the only party entitled
to notice of hearing and an opportunity to be heard in accordance with Section
3(a)(10) of the Securities Act.
 
7. Hanover has agreed to the proposed settlement terms and conditions, and
believes that they are procedurally and substantively fair to Hanover, such that
Hanover is willing to enter into this Settlement Agreement.  In addition,
Intellicell’s board of directors has considered the proposed settlement and has
resolved that its terms and conditions are fair to, and in the best interests
of, Intellicell and its shareholders.  Accordingly, both parties shall request
the Court to approve the fairness of the proposed terms and conditions of the
proposed exchange (including the issuance of the Common Stock pursuant to this
Settlement Agreement) (following the hearing referred to in the next sentence).
 
8. The parties shall submit this Settlement Agreement to the Court and shall
request that the Court enter the Proposed Order approving this Settlement
Agreement at a hearing thereon as required by Section 3(a)(10) of the Securities
Act. Effective upon execution of the Proposed Order by the Court, this
Settlement Agreement shall become final and binding upon Intellicell and
Hanover, it being hereby acknowledged and agreed that prior to such time this
Settlement Agreement is not binding upon Intellicell and Hanover.
 
9. It is the intent and effect of this Settlement Agreement that the Proposed
Order, when signed, shall end, finally and forever (i) any claims to payment or
compensation of any kind or nature that Hanover had, now has, or may assert in
the future against Intellicell arising out of the Claim, and (ii) any claims,
including, without limitation, for offset or counterclaim, that Intellicell had,
now has, or may assert in the future against Hanover arising out of the Claim.
 
10. In this regard, and subject to full and complete compliance with the
Proposed Order, effective upon the execution of the Proposed Order, each party
hereby releases and forever discharges the other party, including all of the
other party’s employees, officers, directors, members, partners, agents,
affiliates, subsidiaries and attorneys, from any and all claims, demands,
obligations (fiduciary or otherwise), and causes of action, whether known or
unknown, suspected or unsuspected, arising out of, connected with, or incidental
to the Claim.  Intellicell shall not (and Intellicell shall cause each of its
employees, officers, directors, members, partners, agents, affiliates,
subsidiaries and attorneys to not) disparage (or induce or encourage other
persons to disparage) Hanover or any of its employees, officers, directors,
members, partners, agents, affiliates, subsidiaries, attorneys or other
Indemnified Persons (as defined below).
 
11. In full and final settlement of the Claim, no later than the first trading
day following the date of the Court’s entry of the Proposed Order, time being of
the essence, Intellicell will cause to be issued and delivered to Hanover or its
designee 8,500,000 shares of Common Stock, representing approximately 9.93% of
Intellicell’s outstanding shares of Common Stock (collectively, the “Settlement
Shares”).
 
12. Further, the Settlement Shares will be subject to adjustment (as described
in paragraph 14 below) to reflect the intention of the parties that the total
number of shares of Common Stock issued to Hanover be based upon a specified
discount to the VWAP (as defined below) of the Common Stock for a specified
period of time subsequent to the Court’s entry of the Proposed Order.
 
13. No later than the first trading day following the date that the Court enters
the Proposed Order approving this Settlement Agreement, time being of the
essence, Intellicell shall: (i) immediately cause to be issued the number of
shares of Common Stock required by paragraph 11 above to Hanover’s or its
designee’s balance account with The Depository Trust Company (DTC) through the
Fast Automated Securities Transfer (FAST) Program of DTC’s Deposit/Withdrawal At
Custodian (DWAC) system, without any restriction on transfer or resale, by
transmitting via facsimile and overnight delivery such irrevocable and
unconditional instruction to Intellicell’s stock transfer agent, and (ii) cause
its legal counsel to issue an opinion to Intellicell’s transfer agent, in form
and substance acceptable to Hanover and such transfer agent, that the shares of
Common Stock to be issued pursuant to the Proposed Order (a) shall be legally
issued, fully paid and non-assessable, (b) when issued in accordance with the
Proposed Order shall be exempt from the registration requirements of the
Securities Act afforded by Section 3(a)(10) of the Securities Act and (c) may be
issued without any restriction on transfer or resale (such issuance, the
“Initial DWAC Issuance,” and the date upon which such issuance is complete and
all of the Settlement Shares have been received into Hanover’s or its designee’s
account in electronic form and fully cleared for trading, the “Initial DWAC
Issuance Date”).  Intellicell represents and warrants that no instruction other
than such irrevocable and unconditional instruction to Intellicell’s stock
transfer agent referred to in this paragraph 13 will be given by Intellicell to
its transfer agent with respect to such shares of Common Stock, and that such
shares of Common Stock shall otherwise be freely transferable on the books and
records of Intellicell.
 
14. The total number of shares of Common Stock to be issued to Hanover or its
designee in connection with this Settlement Agreement and the Proposed Order
shall be adjusted on the trading day immediately following the Calculation
Period (as defined below) (the “True-Up Date”), as follows: (i) if the number of
VWAP Shares (as defined below) exceeds the number of Settlement Shares initially
issued, then Intellicell will, as promptly as practicable (but subject in all
cases to the limitations set forth in paragraph 14.c below), cause to be issued
and delivered to Hanover or its designee, as DWAC shares, additional shares of
Common Stock equal to the difference between (x) the total number of VWAP Shares
and (y) the number of Settlement Shares, and (ii) if the number of VWAP Shares
is less than the number of Settlement Shares, then Hanover or its designee will
return to Intellicell for cancellation that number of shares equal to the
difference between (x) the total number of VWAP Shares and (y) the number of
Settlement Shares issued in the Initial DWAC Issuance. The “Calculation Period”
shall mean the 80-consecutive trading day period commencing on the trading day
immediately following the Initial DWAC Issuance Date, or such shorter
consecutive trading day period immediately following the Initial DWAC Issuance
Date as Hanover shall determine in its sole discretion by written notice
delivered to Intellicell.  If Hanover shall notify Intellicell that, due to the
limitations set forth in paragraph 14.c. below, all of the additional shares of
Common Stock required to be issued and delivered to Hanover or its designee
pursuant to this paragraph 14, if any, cannot be issued and delivered to Hanover
or its designee on a single trading day, then Intellicell will cause to be
issued and delivered to Hanover or its designee, as DWAC shares, in a single
issuance or in multiple issuances, such additional shares of Common Stock at
such times and in such amounts as Hanover shall request from time to time from
and after the True-Up Date (subject in all cases to the limitations of paragraph
14.c. below), until all VWAP Shares have been issued and delivered to Hanover or
its designee. If Hanover’s right to receive VWAP Shares at any particular time
is limited, in whole or in part, by this paragraph and paragraph 14.c. below,
all such VWAP Shares that are so limited shall be held in abeyance for the
benefit of Hanover by Intellicell until such time, if ever, as Hanover shall
notify Intellicell that its right thereto would not result in Hanover exceeding
the limitations set forth in paragraph 14.c. below.
 
 
 
2

--------------------------------------------------------------------------------

 
 
a.           For all purposes of this Settlement Agreement, “VWAP Shares” means
such number of shares of Common Stock (rounded up to the nearest whole share)
equal to the sum of: (i) the quotient obtained by dividing (A) $706,765.38 by
(B) 55% of the average of the lowest 10 trading volume weighted average prices
of the Common Stock as reported by Bloomberg L.P. (the “VWAP”) over the
Calculation Period; (ii) the quotient obtained by dividing (A) the total dollar
amount of legal fees and expenses incurred in connection with the Action through
the True-Up Date, which shall not exceed $57,500 (less $5,000 heretofore paid by
Intellicell) by (B) the VWAP over the Calculation Period; and (iii) the quotient
obtained by dividing (A) agent fees of $35,338.27 by (B) the VWAP over the
Calculation Period.
 
b.           If, at any time and from time to time during the Calculation
Period, Hanover reasonably believes that the total number of Settlement Shares
previously issued to Hanover shall be less than the total number of VWAP Shares
to be issued to Hanover or its designee in connection with this Settlement
Agreement and the Proposed Order, Hanover may, in its sole discretion, deliver
one or more written notices to Intellicell, at any time and from time to time
during the Calculation Period, by facsimile or email transmission, requesting
that a specified number of additional shares of Common Stock promptly be issued
and delivered to Hanover or its designee (subject in all cases to the
limitations of paragraph 14.c. below) and containing the calculation for the
number of additional shares of Common Stock requested to be so issued and
delivered.  Within one trading day following delivery of each such notice, time
being of the essence, Intellicell shall cause to be issued and delivered to
Hanover or its designee, in compliance with the procedure set forth in paragraph
13 above (including, without limitation, issuance of the legal opinion to
Intellicell’s transfer agent, if required, at Intellicell’s sole cost and
expense), the number of additional shares of Common Stock requested to be so
issued and delivered in the notice (subject in all cases to the limitations of
paragraph 14.c. below).  Any additional shares of Common Stock issued to Hanover
or its designee pursuant to this paragraph 14.b. will be considered Settlement
Shares for purposes of any calculation of the total number of shares to be
issued by, or returned to, Intellicell pursuant to this paragraph 14.
 
c.           In no event shall the number of shares of Common Stock issued to
Hanover or its designee in connection with the settlement of the Claim pursuant
to this Settlement Agreement (either as Settlement Shares or VWAP Shares, or in
connection with any adjustment thereto pursuant to this Settlement Agreement),
when aggregated with all other shares of Common Stock then beneficially owned by
Hanover and its affiliates (as calculated pursuant to Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations thereunder), result in the beneficial ownership by Hanover and
its affiliates (as calculated pursuant to Section 13(d) of the Exchange Act and
the rules and regulations thereunder) at any time of more than 9.99% of the
Common Stock.  Neither Hanover nor Intellicell may waive this paragraph
14.c.  For any reason at any time, upon the written or oral request of Hanover,
Intellicell shall within one (1) business day confirm orally and in writing to
Hanover the number of shares of Common Stock then outstanding.
 
d.           The provisions of this paragraph 14 shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this paragraph 14 to correct this paragraph 14 (or any portion hereof) which may
be defective or inconsistent with the intended beneficial ownership limitation
contained in paragraph 14.c. above or to make changes or supplements necessary
or desirable to properly give effect to such limitation.
 
15. Intellicell hereby makes the following representations, warranties and
covenants:
 
a.           The shares of Common Stock provided for above are duly authorized
and, when issued pursuant to the Proposed Order, will be duly and validly
issued, fully paid and nonassessable, free and clear of all liens, encumbrances
and preemptive and similar rights to subscribe for or purchase
securities.  Intellicell has reserved from its duly authorized capital stock
140,000,000 shares of Common Stock for issuance pursuant to the terms of this
Settlement Agreement.  If at any time it appears reasonably possible that there
may be insufficient authorized or reserved shares to fully comply with the
Proposed Order, Intellicell shall take all action required to promptly reserve
additional shares of Common Stock from its authorized shares and, if necessary,
promptly take such actions as are necessary or appropriate to increase its
authorized shares so as to ensure its ability to timely comply with the Proposed
Order, and the Company may not reserve or issue any shares of Common Stock to
any other person unless and until sufficient shares have been reserved for
Hanover (except to the extent that a person has the right to purchase shares of
Common Stock on or prior to the date of this Stipulation).  The execution of
this Settlement Agreement and performance of the Proposed Order by Intellicell
and Hanover will not (i) conflict with, violate, or cause a breach or default
under any agreements between Intellicell and any creditor of Intellicell as of
the date hereof, or any affiliate thereof, including, but not limited to, those
agreements with the Original Creditors (or any affiliate thereof) related to the
debt comprising the Claim, or (ii) require any waiver, consent, or other action
of Intellicell or any creditor of Intellicell as of the date hereof, including,
but not limited to, the Original Creditors, or their respective affiliates, that
has not already been obtained in writing.  Without limitation, Intellicell
hereby waives any provision in any agreement related to the debt comprising the
Claim (x) requiring payments to be applied in a certain order, manner, or
fashion, or (y) providing for exclusive jurisdiction and venue in any court
other than this Court.  Intellicell has all necessary corporate power and
authority to execute, deliver and perform all of its obligations under this
Settlement Agreement.  The execution, delivery and performance of this
Settlement Agreement by Intellicell has been duly authorized by all requisite
action on the part of Intellicell, including, without limitation, express
approval by its board of directors. This Settlement Agreement has been duly
executed and delivered by Intellicell and constitutes the legal, valid and
binding obligation of Intellicell, enforceable against Intellicell in accordance
with its terms.
 
b.           Intellicell acknowledges and agrees that neither Hanover nor any of
the Original Creditors, nor any of their respective affiliates, (i) is or was an
affiliate of Intellicell within the last 90 days or (ii) has or will, directly
or indirectly, provide any consideration to or invest in any manner in
Intellicell in exchange or consideration for, or otherwise in connection with,
the sale or satisfaction of the Claim other than pursuant to the Proposed
Order.  Except for the agreement by and among JKT Construction Inc. d/b/a Corcon
(“JKT Construction”), Intellicell, Steven Victor, M.D. and JKT Construction’s
counsel (as escrow agent) pursuant to which Intellicell agreed, among other
things, to deposit an amount of its stock in escrow to secure the performance of
Hanover under the Receivable Purchase Agreement between Hanover and JKT
Construction (which stock shall be returned to Intellicell upon the full
performance of Hanover’s obligations under such Receivable Purchase Agreement),
none of the Original Creditors is, directly or indirectly, receiving any
consideration from or being compensated in any manner by, and will not at any
time in the future accept any consideration or compensation from, Intellicell,
any affiliate of Intellicell, or any other person (except Hanover pursuant to
the Receivable Purchase Agreements between Hanover and each of the Original
Creditors) for or in connection with the sale or satisfaction of the
Claim.  Intellicell further acknowledges and agrees that (i) Hanover has no
obligation of confidentiality to Intellicell and may sell any of its shares of
Common Stock issued pursuant to the Proposed Order at any time, including,
without limitation, at any time during the Calculation Period, and (ii) with
respect to this Settlement Agreement and the transactions contemplated hereby,
(A) Hanover is acting solely in an arm’s length capacity, (B) Hanover does not
make and has not made any representations or warranties, other than those
specifically set forth in this Settlement Agreement, (C) Hanover has not and is
not acting as a legal, financial, accounting or tax advisor to Intellicell, or
agent or fiduciary of Intellicell, or in any similar capacity, and (D) any
statement made by Hanover or any of Hanover’s representatives, agents or
attorneys is not advice or a recommendation to Intellicell.  Intellicell is not,
and has not previously been at any time, an issuer identified in, or subject to,
Rule 144(i) under the Securities Act.
 
 
3

--------------------------------------------------------------------------------

 
 
c.           Intellicell has not, in the 12 months preceding the date of this
Settlement Agreement, received notice from any national securities exchange or
automated quotation system on which the Common Stock is listed or designated for
quotation to the effect that Intellicell is not in compliance with the listing
or maintenance requirements of such national securities exchange or automated
quotation system.  As of the date of this Settlement Agreement, Intellicell is
in compliance with all such listing and maintenance requirements. Intellicell,
through its stock transfer agent, currently participates in the DTC Fast
Automated Securities Transfer (FAST) Program of DTC’s Deposit/Withdrawal At
Custodian (DWAC) system, and the Common Stock may be issued and transferred
electronically to third parties via the DTC Fast Automated Securities Transfer
(FAST) Program of DTC’s Deposit/Withdrawal At Custodian (DWAC) system.
Intellicell has not, in the 12 months preceding the date of this Settlement
Agreement, received notice from DTC to the effect that a suspension of
electronic trading or settlement services by DTC with respect to the Common
Stock is being imposed or is contemplated.  Neither any shares of Common Stock
issuable hereunder nor any certificates evidencing any of such shares of Common
Stock (if a certificate therefor is requested in writing by Hanover) shall bear
any restrictive or other legends or notations.  Intellicell shall not, and
Intellicell shall cause all other persons to not, issue any stop-transfer order,
instruction or other restriction with respect to any such shares of Common
Stock.  Upon issuance in accordance herewith, such shares of Common Stock will
be exempt from the registration requirements of the Securities Act under Section
3(a)(10) of the Securities Act.  All of such shares of Common Stock will be
freely transferable and freely tradable by Hanover without
restriction.  Intellicell and its board of directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
interested stockholder, business combination, or other similar anti­takeover
provision under the certificate of incorporation, bylaws or other organizational
documents of Intellicell, as currently in effect, or the laws of the
jurisdiction of its incorporation or otherwise which is or could become
applicable as a result of the transactions contemplated by this Settlement
Agreement, including, without limitation, Intellicell’s issuance of shares of
Common Stock hereunder and Hanover’s ownership of such shares of Common Stock,
together with all other securities now or hereafter owned or acquired by
Hanover.  Intellicell and its board of directors have taken all necessary
action, if any, in order to render inapplicable any shareholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of shares
of Common Stock or a change in control of Intellicell or any of its
subsidiaries.  On the date hereof and on the date of any issuance of Common
Stock hereunder, all stock transfer or other taxes (other than income or similar
taxes) which are required to be paid in connection with the offer, issuance and
transfer of the shares of Common Stock issuable hereunder will be, or will have
been, fully paid or provided for by Intellicell, and all laws imposing such
taxes will be or will have been complied with.
 
d.           Intellicell shall take such action as Hanover shall reasonably
determine is necessary in order to qualify the shares of Common Stock issuable
to Hanover hereunder under applicable securities or "blue sky" laws of the
states of the United States for the issuance to Hanover hereunder and for resale
by Hanover to the public (or to obtain an exemption from such qualification),
and shall provide evidence of any such action so taken to Hanover.  Without
limiting any other obligation of Intellicell hereunder, Intellicell shall timely
make all filings and reports relating to the offer and issuance of such shares
of Common Stock required under all applicable securities laws (including,
without limitation, all applicable federal securities laws and all applicable
state securities or "blue sky" laws), and Intellicell shall comply with all
applicable federal, state, local and foreign laws, statutes, rules, regulations
and the like relating to the offering and issuance of such shares of Common
Stock to Hanover.
 
e.           Intellicell shall promptly secure the listing or designation for
quotation (as the case may be) of all of the shares of Common Stock to be issued
to Hanover pursuant to this Settlement Agreement on each national securities
exchange and automated quotation system, if any, on which the Common Stock is
listed or designated for quotation (as the case may be) and shall use its
reasonable best efforts to maintain such listing or designation for quotation
(as the case may be) of all such shares of Common Stock on such national
securities exchange or automated quotation system for so long as Hanover or any
of its affiliates holds any shares of Common Stock. Intellicell shall pay all
fees and expenses in connection with satisfying its obligations under this
paragraph 15.e.
 
16. Hanover hereby makes the following representations, warranties and
covenants:
 
a.            As of the date of this Settlement Agreement and during the 90
calendar days prior to the date of this Settlement Agreement, neither Hanover
nor any affiliate thereof is or was an officer, director, or 10% or more
shareholder of Intellicell.
 
b.            Until at least 180 days after the Calculation Period, neither
Hanover nor any of its affiliates shall (i) hold any short position in the
Common Stock or (ii) engage in or affect, directly or indirectly, any short sale
of the Common Stock.
 
17. The representations, warranties, agreements and covenants in this Settlement
Agreement shall survive the execution and delivery hereof and the consummation
of the transactions contemplated hereby.
 
18. For so long as Hanover or any of its affiliates holds any shares of Common
Stock, neither Hanover nor any of its affiliates will: (i) vote any shares of
Common Stock owned or controlled by it, or solicit any proxies or seek to advise
or influence any person with respect to any voting securities of Intellicell; or
(ii) engage or participate in any actions, plans or proposals that relate to or
would result in (a) Hanover or any of its affiliates acquiring additional
securities of Intellicell, alone or together with any other person, which would
result in Hanover and its affiliates collectively beneficially owning, or being
deemed to beneficially own, more than 9.99% of the Common Stock or other voting
securities of Intellicell (as calculated pursuant to Section 13(d) of the
Exchange Act and the rules and regulations thereunder), (b) an extraordinary
corporate transaction, such as a merger, reorganization or liquidation,
involving Intellicell or any of its subsidiaries, (c) a sale or transfer of a
material amount of assets of Intellicell or any of its subsidiaries, (d) any
change in the present board of directors or management of Intellicell, including
any plans or proposals to change the number or term of directors or to fill any
existing vacancies on the board, (e) any material change in the present
capitalization or dividend policy of Intellicell, (f) any other material change
in Intellicell’s business or corporate structure, (g) changes in Intellicell’s
charter, bylaws or instruments corresponding thereto or other actions which may
impede the acquisition of control of Intellicell by any person, (h) causing a
class of securities of Intellicell to be delisted from a national securities
exchange or to cease to be authorized to be quoted in an inter-dealer quotation
system of a registered national securities association, (i) causing a class of
equity securities of Intellicell to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Exchange Act or (j) taking any
action, intention, plan or arrangement similar to any of those enumerated
above.  The provisions of this paragraph may not be modified or waived without
further order of the Court.
 
19. The parties agree that, for the period from and after the date hereof
through and including November 9, 2013, and regardless of whether Hanover or its
affiliates then hold any debt or equity securities of Intellicell, Hanover and
its affiliates shall have the exclusive right to enter into transactions with
Intellicell whereby Intellicell directly or indirectly issues Common Stock or
Common Stock equivalents to a party in exchange for outstanding securities,
claims or property interests, or partly in such exchange and partly for cash, in
one or more transactions carried out pursuant to Section 3(a)(9) or Section
3(a)(10) of the Securities Act.
 
 
4

--------------------------------------------------------------------------------

 
 
20. Prior to the earlier of (i) the opening time for trading stocks on public
securities exchanges located in New York City on the first trading day
immediately following the date of the Court’s entry of the Proposed Order and
(ii) the Initial DWAC Issuance, time being of the essence, Intellicell shall
file a Current Report on Form 8-K with the Securities and Exchange Commission
(the “SEC”) pursuant to Section 13 or Section 15(d) of the Exchange Act
disclosing all of the material terms of this Settlement Agreement, including,
without limitation, the issuance of shares of Common Stock to Hanover pursuant
to the Proposed Order approving this Settlement Agreement, and disclosing all
other material, nonpublic information delivered to Hanover (or Hanover’s
representatives or agents) by Intellicell or any of its officers, directors,
employees, agents or representatives, if any, in connection with the Claim, the
Action, the Original Creditors or the transactions contemplated by this
Settlement Agreement, and attaching a copy of the Proposed Order and this
Settlement Agreement as exhibits thereto (the “Initial 8-K Filing”).  From and
after the Initial 8-K Filing, neither Intellicell nor any of its officers,
directors, employees, agents or representatives shall disclose any material
non-public information about Intellicell to Hanover (or Hanover’s
representatives or agents), unless prior thereto Intellicell shall have filed a
Current Report on Form 8-K with the SEC pursuant to Section 13 or Section 15(d)
of the Exchange Act disclosing all such material non-public information.  In
addition, Intellicell shall file a Current Report on Form 8-K with the SEC
pursuant to Section 13 or Section 15(d) of the Exchange Act prior to each
issuance of additional shares of Common Stock required to be issued and
delivered to Hanover or its designee pursuant to paragraph 14, if any, time
being of the essence, disclosing the number of shares so issued and delivered to
Hanover and the date of issuance (each, an “Additional 8-K Filing”). In the
event of a breach of any of the foregoing covenants in this paragraph 20 by
Intellicell, in addition to any other remedy available to Hanover, Hanover shall
have the right to make a public disclosure, in the form of a press release,
public advertisement, SEC filing or otherwise, of the matters contemplated
hereby without the prior approval by Intellicell, or any of its officers,
directors, employees, stockholders or agents, and Hanover shall not have any
liability to Intellicell, or any of its officers, directors, employees,
stockholders or agents, for any such disclosure.
21. Neither Intellicell, its subsidiaries nor Hanover shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, Intellicell shall be entitled, without
the prior approval of Hanover, to issue any press release or make other public
disclosure with respect to such transactions (i) in substantial conformity with
the Initial 8-K Filing and any Additional 8-K Filing and contemporaneously
therewith and (ii) as is required by applicable law and regulations (provided
that Hanover shall be consulted by Intellicell in connection with any such press
release or other public disclosure prior to its release).
 
22. Without the prior written consent of Hanover, Intellicell shall not (and
shall cause each of its subsidiaries and affiliates to not) disclose the name of
Hanover in any filing (other than the Initial 8-K Filing and any Additional 8-K
Filing), announcement, release or otherwise.
 
23. Intellicell hereby agrees to indemnify, defend and hold Hanover and each of
its present and former directors, officers, shareholders, members, managers,
investment managers, investment advisers, partners, employees, agents, advisors
and representatives (and any other persons with a functionally equivalent role
of a person holding such titles notwithstanding the lack of such title or any
other title) and each person or entity, if any, who controls Hanover within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act, and each of their direct and indirect related persons (collectively, the
“Indemnified Persons”) harmless with respect to all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (regardless of whether any such Indemnified
Person is a party to the action for which indemnification hereunder is sought),
and including reasonable attorneys' fees and disbursements (collectively, the
"Indemnified Liabilities"), arising from or incident or related to (i) this
Settlement Agreement, (ii) any misrepresentation or breach of any representation
or warranty made by Intellicell herein or in connection herewith, (iii) any
breach of any covenant, agreement or obligation of Intellicell contained herein
or in any document entered into in connection herewith or (iv) any cause of
action, suit, proceeding or claim brought or made against such Indemnified
Persons by a third party or any shareholder of Intellicell (including for these
purposes a derivative action brought on behalf of Intellicell or any subsidiary
thereof) or which otherwise involves such Indemnified Person that arises out of
relates to or results from (a) the execution, delivery, performance or
enforcement of this Settlement Agreement or any document entered into in
connection herewith or any other agreement entered into with, or any instrument
received from, Intellicell or (b) the status of such Indemnified Person or
holder of shares of Common Stock issued hereunder either as a holder of such
shares of Common Stock or as a party to this Settlement Agreement or any other
agreement entered into with, or any instrument received from,
Intellicell  (regardless of any termination thereof) (including, without
limitation, as a party in interest or otherwise in any action or proceeding for
injunctive or other equitable relief). To the extent that the foregoing
undertaking by Intellicell may be unenforceable for any reason, Intellicell
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.
 
24. The parties to this Settlement Agreement represent that each of them has
been advised as to the terms and legal effect of this Settlement Agreement and
the Proposed Order provided for herein, and that the settlement and compromise
stated herein shall be final and conclusive forthwith, subject to the execution
of the Proposed Order by the Court and the other conditions stated herein, and
each attorney represents that his or her client has freely consented to and
authorized this Settlement Agreement.
 
25. Each party hereby irrevocably submits to the exclusive jurisdiction and
venue of the state or federal courts located in the City of New York, New York,
for the adjudication of the above-captioned action and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court or that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at its principal place of business and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by law.
 
26. Intellicell has irrevocably appointed Joseph M. Lucosky, Esq., of Lucosky
Brookman LLP, with an office located at 45 Rockefeller Plaza, Suite 2000, New
York, New York 10111, and Richard A. Roth, Esq., of The Roth Law Firm, PLLC, 295
Madison Avenue, 22nd Floor, New York, New York 10017, as its agents to receive
on behalf of Intellicell service of any legal process which may be served in all
such suits, actions or proceedings. Such service may be made by mail or delivery
of such process to the Company in care of either of such agents at the agent’s
address set forth above and the Company hereby irrevocably authorizes and
directs such agents to accept such service on behalf of the Company. Service
upon either of such agents in accordance with the foregoing shall be deemed
completed whether or not forwarded to or received by Intellicell. If either of
such agents ceases to be able to act as such or to have an address in New York,
New York, Intellicell agrees to irrevocably appoint a new agent acceptable to
Hanover to receive on behalf of Intellicell service of any legal process and to
deliver to Hanover within 14 days a copy of a written acceptance of appointment
by such agent.
 
27. Upon entry of the Proposed Order approving this Settlement Agreement, the
Action shall be dismissed with prejudice.  The Court shall retain jurisdiction
to enforce the terms of this Settlement Agreement.
 
 
 
5

--------------------------------------------------------------------------------

 
 
28. Each party hereto waives a statement of decision, and the right to appeal
from the Order after its entry. Intellicell further waives any defense based on
the rule against splitting causes of action. The prevailing party in any motion
to enforce the terms of this Settlement Agreement or the Proposed Order shall be
awarded its reasonable attorneys’ fees, costs and expenses arising out of or
relating to such motion.  Except as expressly set forth herein, each party shall
bear its own attorneys’ fees, expenses and costs.  This Settlement Agreement may
be executed in counterparts and by facsimile, pdf or other electronic format,
each of which shall constitute an original and all of which together shall be
deemed together as a single document.
 
DATED: May 14, 2013
GREENBERG TRAURIG, LLP
 
By:/s/ Timothy E. Di Domenico
Timothy E. Di Domenico
MetLife Building
200 Park Avenue, 15th Floor
New York, New York 10166
(212) 801-2127
didomenicot@gtlaw.com

     
DATED: May 14, 2013
HANOVER HOLDINGS I, LLC





 
By: /s/ Joshua Sason

 
Joshua Sason

 
Chief Executive Officer

 
DATED: May 14, 2013
The ROTH LAW FIRM, PLLC

                                                         

DATED: May 14, 2013     
By: /s/ Richard A. Roth

 
Richard A. Roth

 
295 Madison Avenue, 22nd Floor

 
New York, New York 10017

 
(212) 542-8882

 
Rich@rrothlaw.com





DATED: May 14, 2013
INTELLICELL BIOSCIENCES, INC.





 
By: /s/ Steven A. Victor

 
Steven A. Victor

 
Chief Executive Officer

 
 
 
 
 
 
 
6
